Citation Nr: 18100188
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 17-44 596
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	3
 
REMANDED ISSUES
The claims of entitlement to service connection for a back disability, entitlement to service connection for a hip disability, and entitlement to service connection for a lower extremity disability, claimed as leg pain, are remanded for additional development.
REMAND
The Veteran had honorable active duty service from November 1954 to November 1956 in the United States Army.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, denying the claims currently on appeal.  
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2018.  A transcript of that hearing has been associated with the claims file.  
During the February 2018 videoconference hearing, the Veteran reported that he attended a pain clinic in Jackson, Mississippi, related to his current claimed disabilities.  The records from that pain clinic are not associated with the claims file.  The RO should contact the Veteran to obtain authorization to obtain and associate those outstanding records with the claims file. 
The Board notes that a VA examination has not been conducted.  The Veteran submitted lay testimony and photographs indicating that he suffered a fall during service that resulted in a broken left ankle.  The Veteran has a current diagnosis of osteoarthritis.  The Board finds, therefore, that a VA examination and nexus opinion is necessary before a decision on the merits can be made.   
The matters are REMANDED for the following action:
1.  Obtain and associate with the claim file all outstanding treatment records from the pain clinic in Jackson, Mississippi.  All attempts to obtain these records should be documented in the claims file.  If the records cannot be obtained, a formal finding of unavailability should be documented.
2.  Schedule the Veteran for an orthopedic VA examination.  The examiner should review the claims file, specifically the Veterans service treatment records, the photographs that the Veteran asserts were taken during service, the Veterans lay statements, and his current treatment records.  The examiner should note all diagnoses of the bilateral lower extremities, hips, and back, and then answer the following:
Is it at least as likely as not (50 percent probability or more) that any diagnosed disabilities of the back, hip, or lower extremities began in service, was caused by service, or is otherwise related to the Veterans active service, to include active service?    
A complete rationale must be provided for all opinions offered.    
If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case.  If there is any additional information that might allow for a more definitive opinion, the examiner should indicate what this information might be.  
3.  After undertaking the development above and any additional development deemed necessary, the Veterans claims regarding entitlement to service connection for lower extremity, hip, and back disabilities should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

